           4:20-cv-00241-SAL          Date Filed 08/20/21   Entry Number 73      Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                      FLORENCE DIVISION

    State Farm Mutual Automobile Insurance                    Case No.: 4:20-cv-0241-SAL
    Company,

                         Plaintiff,

    v.
                                                               OPINION AND ORDER
    Delarwn L. Meyers, and Kendall Rodregous
    Smith,

                         Defendants.




         This matter is before the Court for review of the July 15, 2021 Report and Recommendation

of United States Magistrate Thomas E. Rogers, III (the “Report”), made in accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). [ECF No. 66]. In the Report, the Magistrate

Judge recommends that Plaintiff’s motion for summary judgment, ECF No. 53, be granted. Id.

Defendant Meyers filed timely objections to the Report, ECF No. 68. Defendant Smith did not

file objections. Plaintiff replied to Defendant Meyers’s objections, ECF No. 70. Plaintiff also

filed its own objections to the Report, ECF No. 69. In its objections, Plaintiff states that it agrees

with the Magistrate Judge’s findings and recommendation. Id. However, Plaintiff filed objections

to preserve its alternative arguments that the Magistrate Judge did not need to reach based on his

findings in the Report. Id. Those arguments are noted and so preserved.1 The matter is ripe for

ruling. For the reasons outlined herein, the Court adopts the Report in its entirety.




1
 As the following discussion makes clear, this Court agrees with the Report and adopts it in its
entirely. As a result, it also does not reach Plaintiff’s alternative arguments.
                                                    1
         4:20-cv-00241-SAL        Date Filed 08/20/21      Entry Number 73         Page 2 of 7




                                           BACKGROUND

          In the Report, the Magistrate Judge set forth the background of this action thoroughly. The

Court adopts this background in full without a recitation.2

                       REVIEW OF A MAGISTRATE JUDGE’S REPORT

      The Court is charged with making a de novo determination of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). A district court, however, is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See id.; Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d

1330 (4th Cir. 1992). In the absence of specific objections to portions of the Report, this Court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those portions of the Report

to which the party has made a specific written objection. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 316 (4th Cir. 2005).

      “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the pleading or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-

00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct



2
    No party specifically objected to the Magistrate Judge’s factual recitation.
                                                   2
      4:20-cv-00241-SAL         Date Filed 08/20/21      Entry Number 73        Page 3 of 7




the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

   “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

                                          DISCUSSION

   In his objections, Defendant Meyers argues the Magistrate Judge misapprehends his position.

[ECF No. 68, p.1]. Defendant Meyers claims the Report assumes Defendant Smith drove

Defendant Meyers to the corner of Brooker and Commander Street to be shot. Id. Instead,

Defendant Meyers contends “he was driven to an area where there was a known danger.” Id. That

“known danger” was the scene of the earlier fight on the corner of Brooker and Commander Street.

Id. Defendant Meyers argues the Magistrate Judge erred in concluding that Defendant Meyers

failed to establish a causal connection between the vehicle and the injury. Id. The Court reviews

this finding de novo.

   The Supreme Court of South Carolina has established a three-part test for determining whether

injuries inflicted by an assault or shooting arise out of the “ownership, maintenance, or use” of an

automobile to trigger automobile insurance coverage. State Farm Fire & Cas. Co. v. Aytes, 332

S.C. 30, 503 S.E.2d 744 (S.C. 1998); State Farm Mut. Auto Ins. Co. v. Bookert, 337 S.C. 291, 523

S.E.2d 181 (S.C. 1999). The Aytes court articulated a three-prong test:




                                                 3
      4:20-cv-00241-SAL         Date Filed 08/20/21       Entry Number 73      Page 4 of 7




       1. “the party seeking coverage must establish a causal connection between the vehicle and

           the injury[;]”

       2. “there must exist no act of independent significance breaking the causal link[;]” and

       3. “it must be shown the vehicle was being used for transportation at the time of the

           assault.”

Aytes, 332 S.C. at 33, 503 S.E.2d at 745 (internal citations omitted). The Aytes court also divided

the first prong into its own three-part inquiry. To show a “causal connection between the vehicle

and the injury,” the party seeking coverage must show:

   1. “the vehicle was an ‘active accessory’ to the assault[;]”

   2. “[t]he causation required is something less than proximate cause and something more than

       mere site of the injury[;]” and

   3. “[t]he injury must be foreseeably identifiable with the normal use of the vehicle.”

Id. at 33, 503 S.E.2d at 745-46 (internal citations omitted).

   Applying the first prong of the “causal connection” test, the Magistrate Judge found that

Defendant Meyers failed to show a causal connection between the vehicle and Defendant Meyers’s

injury because the vehicle was not an “active accessory” to the assault. [ECF No. 66, pp. 11-12].

Accordingly, the Magistrate Judge found the injury did not arise out of the “ownership,

maintenance, or use” of the automobile to trigger insurance coverage, and Plaintiff is entitled to

judgment as a matter is law. Id. at 12.

   As an initial matter, the Magistrate Judge did not misunderstand Defendant Meyers’s position.

The Report was perfectly clear that Defendant Meyers claims Defendant Smith drove the vehicle

to a location he knew to be dangerous:

       Even viewing the facts in the light most favorable to Defendants, the fact that
       Defendant Smith drove his vehicle with Defendant Meyers as a passenger to a

                                                  4
      4:20-cv-00241-SAL          Date Filed 08/20/21       Entry Number 73      Page 5 of 7




        location he knew to be dangerous because of a previous altercation there earlier in
        the morning is insufficient to show a causal connection between the vehicle and
        Defendant Meyers’ injury to find that the injury arose out of the “ownership,
        maintenance, or use” of the automobile so as to trigger automobile insurance
        coverage.

[ECF No. 66, p.12] (emphasis added). This passage is reason enough to overrule Defendant

Meyers’s objection. Defendant Meyers bases his objection entirely on the contention that the

Magistrate Judge assumed Defendant Myers was driven to the corner of Booker and Commander

Street to be shot rather than driven to an area of known danger. [ECF No. 68, p.1]. The Report

expressly found otherwise, and the objection is therefore without merit.

    Nevertheless, the Court finds, after a de novo review, that the Magistrate Judge correctly found

the vehicle was not an “active accessory” to the assault. In the Report, the Magistrate Judge fully

set forth the “active accessory” rule and carefully examined its application in eight South Carolina

cases. [ECF No. 66, pp.8-12]. This Court agrees with the Magistrate Judge’s thorough application

of South Carolina law. Because Defendant Meyers did not specifically object to any part of the

Magistrate Judge’s analysis of the case law, this Court adopts the analysis in the Report without a

recitation.

    Defendant Meyers’s objection relies on two hypotheticals that fail to identify a specific error

in the Report. Defendant Meyers posits that had Defendant Smith “returned to the corer [sic] of

Booker and Commander Street . . . and used his vehicle to runover [sic] C. Roy . . .” or “driven a

sleeping Defendant Meyers into a flooded street and the Defendant Meyers drowned. . . Defendant

Smith’s policy with the Plaintiff would have provided coverage.” [ECF No. 68, pp.1-2]. Neither

scenario is the question before this Court, and Defendant Meyers does not cite any case that would

justify analogizing the facts of this case to such a situation.




                                                   5
       4:20-cv-00241-SAL        Date Filed 08/20/21      Entry Number 73        Page 6 of 7




    Defendant Meyers argues that because “[t]here was no desire to drive the Defendant Meyers

to an area to be shot” this case is distinguishable from Aytes, Wright v. North Area Taxi, Inc., 377

S.C. 419, 523 S.E.2d 472 (S.C. 1999), and Nationwide Mutual Fire Ins. Co. v. Jeter, No. CA 3:12-

1759-MBS, 2013 WL 3109214 (D.S.C. June 18, 2013). [ECF No. 68, p.2]. The Magistrate Judge

appreciated this distinction but found that it weakens Defendant Meyers’s case rather than

strengthening it. In the Report, the Magistrate Judge found that, in cases where an assailant drives

a victim to a location for the purpose of harming the victim, the South Carolina Supreme Court

and this court have held that the vehicle is not an active accessory to the assault. [ECF No. 66,

p.11]. Even if Defendant Meyers had made that showing, it would be insufficient to show the

vehicle was an active accessory to the assault. Id. Because Defendant Meyers’s position falls

short of that insufficient showing, his he cannot establish that the vehicle was an active accessory

to the assault.

    This Court finds, after a de novo review, that the Magistrate Judge correctly found the vehicle

was not an “active accessory” to the assault. Accordingly, Defendant Meyers fails to establish a

causal connection between the vehicle and the injury, and the injuries do not arise out of the

“ownership, maintenance, or use” of an automobile to trigger coverage. Because this finding is

dispositive of the action, this Court declines to consider the alternative arguments Plaintiff

advanced in its motion for summary judgment and reiterated in its objections.

                                         CONCLUSION

    After reviewing the portions of the Report to which no objection was made for clear error, the

Court finds none and adopts these portions of the Report. After a de novo review of the portions

of the Report to which Defendant Meyers specifically objected, the Court adopts the Report in full

and hereby incorporates the Report by reference herein. For the reasons discussed above, and in



                                                 6
     4:20-cv-00241-SAL      Date Filed 08/20/21    Entry Number 73       Page 7 of 7




the Report, Plaintiff’s motion for summary judgment, ECF No. 53 is GRANTED. This action is

DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.

                                                       /s/Sherri A. Lydon
      August 20, 2021                                  Sherri A. Lydon
      Florence, South Carolina                         United States District Judge




                                            7
